AOZ45D (Rev. l 1/16) Judgmeiit iii a Ci'ilninal Case For Revocations

Sheet l -

UNITED STATES DISTRlCT COURT
Western District of Washingto.n

 

UNITED STATES OF AMERICA
V.

Shawn Andre Turner

THE DEFENDA-NT:

admitted guilt to Violation(s) l -- 5

|:| Was found in violation(s)

JUDGMENT iN A cRiMiN_AL crisis v
(For Revocation of Probation or Supei'Vised Release)

Case Nuinber: 2: l 5CR000.53-9
USM Numbcr: 45700-086

Robert Flennaugh
Dcfendant’s Attcrney

ofthe petitions dated 09/11-/2013

after denial of guilt.

 

The defendant is adjudicated guilty of these offenses:

Viol`ation Number
'l. Use of heroin
Use of morphine

wew~

. Natlii'e of Violation

Failure to participate in mental health treatment
Failure to participate in substance use disorder treatment
Faiiure to report for urinalysis testing

07`/18/20]8 -
08/20/2018
07/17/2018
06/15/2018
09/05!20]8

The defendant is sentenced as provided in pages 2 through 4 of this judgmentb The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

f:| The defendant has not violated condition(s)

and is discharged as to such yi.olation(s).

It is Ordere-d that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. lf ordered to pay

restitution, the defendant must notify the court and United States Att_ »~.

» mterial changes m economic circumstances

 
    

~.l(\,\ii.iitl ). jtg“@\q(`\ I"`l l"\ ,

Tflmpositi _ ofJildgmeQ'\ Mj

Sigiiathi'c of Judg
Jaines L. Ro art, United States District Judge ‘

Name and Title oRudge
‘7 t ns t dc \G\

Date w

 

A0245D (Rev. l l/16) Judgirient in a Criini`nal Case For Revoeations
S[‘iect 2 _ llnpi'i'sonment

 

DEFENDANT: Shawn Andre Turner
CASE NUMBER: 2:]5CR00053-9

IM_P`RISONMEN'I`

Judgliient ~ Page 2 of 4

The defendant is hereby committed to the custody-of the United States Bureau of Prisons to be imprisoned for a total term of:

kc means ceased/onsite ego ets '\,‘do~ an
§§ The court makes the following recommendations to the Bureau of Prisons:
'\?u,\~\tc»`i q)®\.-`\ovc we s\~\,\g, ’\?\Dto`t€ pvc@t_tttvb -
'\7\ swaim/ot cut FQ,t g\,\.m`~\ gw.
dr The-defendant is remanded to the custody of the United States Marshal.

ij

The defendant shall surrender to the United States Marshal for this district:

 

|:| at |:| a.m. |:| p.m. on
|:| as notified by the United States Marshal.

|:l T he defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons`:
l:| before 2 p.m. on
l:l as notified by the United States Marshal.

 

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

_ RETURN
Ihave executed this judgment as follows:
Defendant delivered on to
at , With a certified copyof this judgment
UNITED STATES MARSI~IAL
By

 

DEPU-TY UN'ITED STATES MARSHA-L

 

A0245D (Rev. l lf 16) J udgment in a Criminal Case F 01' Revocations
Sheet 5 _ Criininal Moneta§y.l’enalties

 

 

Judginent _ Page 3 ofd

DEFENDANT: shawn naer Turner
CAsENUi\/nsnn; 2:15€R00053-9

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 600.00 ($50.00 pd) `$ N/A $ Waived $ 5,340.00
l:l The determination of restitution is deferred until ' . An Amertded Judgment in a Criminal Case (AO 245€)

will be entered after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,_ unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States` is paid.

 

Name of Payee Total Loss* Restitution Ordered Prioi'ity or Percentage
Bank of America . $1,400.00 $1,400.00 100%
TwinStar Credit Union $3,940.00 ‘ $3,940.00 lOO%.
TOTALS ' $5,340.00 _$5,340.00

|:] Restitution amount ordered pursuant to plea agreement $

 

|:l The defendant must pay interest on restitution and a fine of more than $2, 500, unless the restitution or fine is paid` in full before
the fifteenth day after the date of the iudgment pursuant to 18 U. S. C. § 3612(f). All of the payment options on Slieet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U. S. C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the l:l fine restitution 7
l:l the interest requirement for the l:| fine |:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice foi Victims of Trafficking Act of2015, Pub. L. No. 114- 22.
** Findings for the total amount of losses are required under Chapters 109A llO, llOA, and llBA ofTitle 18 for
offenses committed on or after Septeinber 13, 1994, but before April 23,1996.

 

 

 

- A0245D (Rev. ll/l 6) Judgment in a Crinilnal Case For Revocations

Sheet 6 _ Schedule ofPayments `

Judg_rnent _ Page 4 of 4

 

DEFENDANT: Shawn Andl‘e Turner
CASE NUMBER: 2:]5CR00053~9

SCHEDULE OF PAYMENTS

I-Iaving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYM]ENT IS DUE ]MMEDIATELY. Any unpaid amount shall be paid to
Clerk's Oftice, United States District Court, 700 Stewart Street, Seattle, WA 98101.

Dul'ing the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
Whichever is greater, to be collected and disbursed in accordance with the Inmate F'inanoial Responsibility Program.

Diuing the period of supervised _release, in monthly'insta]lments amounting to not less than 10% of the defendants gross
monthly household ineome, to commence 30 days after release from imprisonmentl

l:l Duriiig the period of pi'obation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date ofthisjudgment. '

The payment schedule above is the minimum amoimt that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The_
defendant must notify the Court, the United States Probation Office, and the United States Attorney's OfEce of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered`otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United St_ates District Court,
Western District of Washi'ngton. For restitution payments, the Clerl< of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Crirninal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[:l Joirit and Several

Defendant and Co-Defendant Names and Case Nuinbers deducting defendant namber), Total Amount, .loint and Several
Amonnt, and correspondiiig_payee, if appropriatel .

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendaiit’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment (2) restitution principal, (3).restitution interest, (4) fine principal,
(5) fine interest, EG) community restitution, (7) IVTA Assess-inent, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

